

109 HR 5096 IH: Afghan and Iraqi Allies Resettlement Improvement Act
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5096IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Ms. Matsui (for herself, Mr. Crow, Mr. Nadler, Ms. Lofgren, Mr. Blumenauer, Mr. Keating, Mr. Auchincloss, Ms. Schakowsky, Mr. Correa, Mr. McGovern, Mr. Connolly, Mr. Payne, Ms. Norton, Mr. McNerney, Mr. Langevin, Mr. Espaillat, Ms. Omar, Mr. Danny K. Davis of Illinois, Ms. Bonamici, Mr. Gallego, Ms. Ross, Mr. Jones, Mr. Kahele, Mr. Raskin, Ms. Johnson of Texas, Mr. Welch, and Mr. Khanna) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require certain actions related to resettlement of certain Afghan and Iraqi special immigrants, and for other purposes.1.Short titleThis Act may be cited as the Afghan and Iraqi Allies Resettlement Improvement Act. 2.Survey on long-term outcomes for certain Afghan and Iraqi special immigrants(a)In generalThe Secretary of Health and Human Services, in conducting the next Annual Survey of Refugees pursuant to section 413(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1523(b)(1)), shall conduct a supplement to examine and report on long-term outcomes for the special population described in subsection (b), including employment, job security, wage growth, career advancement, housing, home ownership, and educational attainment.(b)Population describedThe special population described in this subsection is the cohort of individuals who were admitted into the United States as a special immigrant under one of the applicable provisions of law within the five-fiscal-year period immediately preceding the fiscal year in which the supplement is conducted.3.Improved delivery of information about resettlement to prospective Afghan and Iraqi special immigrants(a)In generalThe Secretary of State shall identify and implement additional ways to deliver information in Dari, Pashto, or Urdu to prospective SIV holders about the United States resettlement program to assist with post-arrival adjustment and expectations, including more detailed or in-depth information on key issues. The Secretary shall also identify and address potential gaps in disseminating relevant information to SIV holders, such as at embassies and online.(b)DefinitionFor purposes of subsection (a), the term prospective SIV holder means an alien who has applied, or is considering applying, for admission into the United States as a special immigrant under one of the applicable provisions of law.4.Employment for resettled Afghan and Iraqi special immigrants(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly establish and operate a temporary program to offer employment as translators, interpreters, or cultural awareness instructors to individuals described in subsection (b).(b)EligibilityIndividuals referred to in subsection (a) are individuals who were admitted into the United States as a special immigrant under one of the applicable provisions of law.(c)Funding(1)In generalExcept as provided in paragraph (2), the program established under subsection (a) shall be funded from the annual general operating budget of the Department of Defense.(2)ExceptionThe Secretary of State shall reimburse the Department of Defense for any costs associated with individuals described in subsection (b) whose work was for the Department of State.(d)Rule of construction regarding access to classified informationNothing in this section may be construed as affecting in any manner practices and procedures regarding the handling of or access to classified information.(e)Information sharingThe Secretary of Defense and the Secretary of State shall work with the Secretary of Homeland Security, the Office of Refugee Resettlement of the Department of Health and Human Services, and nongovernmental organizations to ensure that individuals described in subsection (b) are informed of the program established under subsection (a).(f)RegulationsThe Secretary of Defense, in coordination with the Secretary of State, shall prescribe such regulations as are necessary to carry out the program established under subsection (a), including establishing pay scales and hiring procedures, and determining the number of positions required to be filled.(g)TerminationThe program established under subsection (a) shall terminate on December 31, 2026.5.DefinitionFor purposes of this Act, the term applicable provisions of law means the following:(1)Section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note).(2)Section 1244 of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note).(3)Section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note).